Exhibit 10.2

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

This Second Amended and Restated Security Agreement (as may be amended,
restated, supplemented, or otherwise modified from time to time,
this “Agreement”) is dated as of October 23, 2019, by and among Bluegreen
Vacations Corporation, a Florida corporation (the “Borrower”), Bluegreen
Vacations Unlimited, Inc., a Florida corporation (“BVU”), Bluegreen Resorts
Management, Inc., a Delaware corporation (“BRM”), Bluegreen Nevada, LLC, a
Delaware limited liability company (“BNV”), Bluegreen Louisiana, LLC, a Delaware
limited liability company (“BL”), Bluegreen New Jersey, LLC, a Delaware limited
liability company (“BNJ”), and TFRI 2013-1 LLC, a Delaware limited liability
company (“TFRI” and together with each of BVU, BRM, BNV, BL and BNJ and each
other Guarantor (as defined in the Credit Agreement) party hereto from time to
time, each individually, a “Grantor” and, collectively, the “Grantors”), with
the mailing address of the Grantors as set forth in Section 14(b) below, and
Fifth Third Bank (“Fifth Third”), with its mailing address as set forth in
Section 14(b) below, acting as administrative agent hereunder for the Secured
Creditors hereinafter identified and defined (Fifth Third acting as such
administrative agent and any successor or successors to Fifth Third acting in
such capacity being hereinafter referred to as the “Administrative Agent”).

Preliminary Statements

    A.    The Borrower, the Grantors, and each other Guarantor from time to time
party thereto, the Lenders from time to time party thereto, and Fifth Third, as
Administrative Agent, have entered into that certain Second Amended and Restated
Credit Agreement dated as of October 23, 2019 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Lenders, including the L/C Issuer, have agreed, subject to certain terms and
conditions, to continue to extend credit and make certain other financial
accommodations available to the Borrower (the Administrative Agent and the
Lenders, together with any Affiliates of the Lenders with respect to Hedging
Liability and Bank Product Liability, as such terms are defined in the Credit
Agreement, being hereinafter referred to collectively as the “Secured Creditors”
and individually as a “Secured Creditor”).

    B.    In addition, one or more of the Borrower and the Guarantors may from
time to time be liable to one or more of the Secured Creditors with respect to
Hedging Liability and/or Bank Product Liability (as such terms are defined in
the Credit Agreement).

    C.    As a condition to continuing to extend credit to the Borrower under
the Credit Agreement, the Secured Creditors have required, among other things,
that the Grantors grant to the Administrative Agent for the benefit of the
Secured Creditors a Lien on and security interest in the personal property of
each Grantor described herein subject to the terms and conditions hereof.

    D.    The Borrower directly owns Ownership Interests in each Grantor and the
Borrower provides the Grantors with financial, management, administrative, and
technical support which enables each Grantor to conduct its business in an
orderly and efficient manner in the ordinary course.





 

--------------------------------------------------------------------------------

 



    E.    The Grantors will each benefit, directly or indirectly, from credit
and other financial accommodations extended by the Secured Creditors to the
Borrower.

Now, Therefore, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

    Section 1.    Terms defined in Credit Agreement.    

(a)    Except as provided below, all capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement. 

“Bluegreen Trustee” means Vacation Trust, Inc., a Florida corporation.

“Collateral Report” means a report substantially in the form of Exhibit A, or in
such other form acceptable to the Administrative Agent.

“Convey”  or “Conveyance” ” means, with respect to any Timeshare Inventory, a
transfer of title to such Timeshare Inventory by deed or other appropriate
conveyance document, free and clear of the Club Trust Agreement, including (for
the avoidance of doubt) any such transfer of title (a) from Bluegreen Trustee to
any Inventory Grantor under the Club Trust Agreement and (b) from any Inventory
Grantor to Administrative Agent. 

“Depositor” means each Person that is a wholly-owned Subsidiary of Borrower that
has been established and operated in accordance with customary industry
practices as “Depositor” in connection with any Securitization.

“Inventory Grantor” means each of BVU, BNJ, BNV, and BL, and each other Grantor
party hereto from time to time owning any right, title, and interest in and to
any Timeshare Inventory.  For the avoidance of doubt, the Bluegreen Trustee is
expressly excluded from this definition.

“Inventory Related Resorts” means the Specified Resorts and the Other Resorts.

“Management Agreements” means all agreements described in Schedule B under the
heading “Management Agreements” or in any Collateral Reports delivered from time
to time to the Administrative Agent.

“Other Resorts” means, collectively, the Resorts more particularly described in
Schedule D attached hereto and made a part hereof.

“Pledged Account” means deposit account number 7433658213 maintained by and in
the name of the Borrower with the Administrative Agent.

“Pledged Receivables” has the meaning set forth in the Credit Agreement.





 

2

--------------------------------------------------------------------------------

 



“Receivables” means all rights to payment of a monetary obligation, whether or
not earned by performance, and whether evidenced by an Account, Chattel Paper,
Instrument, General Intangible, or otherwise. For avoidance of doubt,
Receivables do not include any rights or obligations under applicable Sales and
Marketing Agreements or applicable Management Agreements, other than payment
rights of, respectively, BVU or BRM to a monetary obligation.

“Residual Interest Certificate” means, (a) any “Residual Interest Certificate”
(as such term is defined in each applicable Trust Agreement) and/or (b) any
certificates or other instruments now or hereafter representing any Residual
Interests, in each case issued by or with respect to any Trust.

“Residual Interests”  means, collectively, all of the economic and beneficial
interests (if any) of TFRI as (i)(x) the “Residual Interest Owner” (as such term
is defined in each applicable Trust Agreement) and/or (y) the holder of the
related Residual Interest Certificate, in each case with respect to each related
Trust and/or (ii) otherwise the holder of any equity interests in any Trust from
time to time, in each case whether such Trust is identified on Schedule E or
not.

“Sales and Marketing Agreements” means all agreements described in Schedule B
under the heading “Sales and Marketing Agreements” or in any Collateral Reports
delivered from time to time to the Administrative Agent.

“Securitization” means, collectively, each term securitization transaction
consummated (whether prior to the date of this Agreement or subsequent thereto)
pursuant to the terms and provisions of the related Securitization Documents
executed in conjunction therewith, pursuant to which the related Trust issues
asset-backed securities backed by timeshare receivables originated by the
Borrower.

“Securitization Collateral” means, collectively, all right, title, and interest
of TFRI in and to the following:

(i)    all right, title, and interest of TFRI in and to (A) any Residual
Interests, (B) any Residual Interest Certificates now or hereafter representing
any such Residual Interests, (C) all payments, dividends, distributions, rights,
replacements, substitutions and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for,
or upon conversion, reclassification or other like exchange for any such
Residual Interests, (D) all right, title, privileges, powers, authorities,
claims and interests of TFRI relating to or with respect to the Residual
Interest and/or the property referred to in clauses (A) through (C) above, and
(E) all General Intangibles and Investment Property constituting, representing
or otherwise evidencing any of the foregoing; and

(ii)    all right, title, and interest of TFRI in and to (A) any additional
Residual Interests or other economic and beneficial interests or other Ownership
Interests of any Trust (if any) from time to time acquired by TFRI in any
manner,  and any certificates or other instruments now or hereafter representing
or otherwise issued with respect thereto, (B) all payments, dividends,
distributions, rights, replacements, substitutions and other property or
proceeds from time to time received, receivable or otherwise distributed in



 

3

--------------------------------------------------------------------------------

 



respect of or in exchange for, or upon conversion, reclassification or other
like exchange for any of the property referred to in the foregoing clause (A),
(C) all right, title, privileges, powers, authorities, claims and interests of
TFRI relating to or with respect to any property referred to in clauses (A) and
(B) above, and (D) all General Intangibles and Investment Property constituting,
representing or otherwise evidencing any of the foregoing.

“Securitization Documents” means, collectively, with respect to each
Securitization (a) each Trust Agreement, (b) each related indenture or
equivalent document, and (c) each other document, instrument, or agreement
entered into from time to time in conjunction therewith, together with any
amendments, restatements, supplements, or modifications thereto or thereof from
time to time.

“Specified Resorts” has the meaning set forth in the Credit Agreement.  The
Specified Resorts are more particularly described in Schedule C attached hereto
and made a part hereof.

“Trust” means, collectively, (a) each Person listed as such on Schedule E (as
updated from time to time pursuant to the terms and provisions hereof) and (b)
each other trust that has been established pursuant to the terms and provisions
of the applicable Trust Agreement.

“Trust Agreement” means, collectively, with respect to each Securitization (a)
each trust agreement listed on Schedule E (as updated from time to time pursuant
to the terms and provisions hereof), and (b) each other trust agreement (or
equivalent document) executed on or after the date hereof with respect to any
Securitization, together with any amendments, restatements, supplements, or
modifications thereto or thereof from time to time.

“Timeshare Inventory” means any and all timeshare interests within one or more
of the Inventory Related Resorts that are directly or beneficially owned, held,
and/or controlled by any Inventory Grantor from time to time.

“Vacation Club” means the “Bluegreen Vacation Club Multi-Site Timeshare Plan”
created pursuant to the Club Trust Agreement.

(b)    Without limiting the foregoing, all terms which are used in this
Agreement which are defined in the Uniform Commercial Code of the State of New
York as in effect from time to time (“UCC”) shall have the same meanings herein
as such terms are defined in the UCC, unless this Agreement shall otherwise
specifically provide.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Sections, Exhibits and Schedules
shall be construed to refer to Sections of, and Exhibits and Schedules



 

4

--------------------------------------------------------------------------------

 



to, this Agreement, (v) any reference to any Applicable Law herein shall, unless
otherwise specified, refer to such Applicable Law as amended, modified or
supplemented from time to time, and (vi) where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to any
Grantor, shall refer to any property or assets owned by such Grantor, as
applicable, comprising Collateral or the relevant part thereof.

    Section 2.    Grant of Security Interest in the Collateral.  As collateral
security for the Secured Obligations defined below:

(a)    Borrower hereby grants to the Administrative Agent, for the benefit of
the Secured Creditors, a Lien on and security interest in, and right of set‑off
against, and acknowledges and agrees that the Administrative Agent has and shall
continue to have for the benefit of the Secured Creditors a continuing Lien on
and security interest in, and right of set‑off against, all right, title, and
interest of Borrower, whether now owned or existing or hereafter created,
acquired or arising, in and to (i) the Pledged Account and all sums now or
hereafter on deposit therein or payable thereon and all investment property in
which funds in the Pledged Account may from time to time be invested (overnight
or otherwise), all claims with respect thereto and all income, distributions,
and sums distributable or payable from, upon, or in respect of the foregoing;
(ii) accessions and additions to, and substitutions and replacements of, any and
all of the foregoing; and (iii) proceeds and products of the foregoing, and all
insurance of the foregoing and proceeds thereof (collectively, the “Pledged
Account Collateral”); provided,  however, that for avoidance of doubt, without
derogating in any way from the Lien and security interest of Administrative
Agent in Cash Collateral pursuant to the terms and provisions of the other Loan
Documents, the term “Pledged Account Collateral” shall not include (and the
foregoing Lien and security interest and right of set-off against the Borrower’s
right, title and interest in and to the Pledged Account Collateral does not
cover, include or extend to) any other of Borrower’s or any of its Subsidiary’s
accounts wherever located, including any of the items described in the foregoing
clauses (i) through (iii) once such items are directed to be on deposit in such
of Borrower’s or any of its Subsidiary’s accounts in accordance with and subject
to the provisions of Section 5(d)(ii) below; and

(b)    without limiting in any way the foregoing, each Grantor, respectively,
hereby grants (and, with respect to Timeshare Inventory, grants, bargains,
sells, conveys, mortgages, warrants, collaterally assigns and pledges) to the
Administrative Agent, for the benefit of the Secured Creditors, a Lien on and
security interest in, and right of set‑off against, and acknowledges and agrees
that the Administrative Agent has and shall continue to have for the benefit of
the Secured Creditors a continuing Lien on and security interest in, and right
of set‑off against, all right, title, and interest of each such respective
Grantor, whether now owned or existing or hereafter created, acquired or
arising, in such of the following as is owned by each such respective Grantor
(collectively, with the Pledged Account Collateral, the “Collateral”):

(i)    (A) all Timeshare Inventory owned by any Inventory Grantor and (B) all
right, title, and interest of any Inventory Grantor in and to all Timeshare
Inventory held by the Bluegreen Trustee for the benefit of such Inventory
Grantor under the Club Trust Agreement;

(ii)    all Pledged Receivables owned by BRM or BVU;



 

5

--------------------------------------------------------------------------------

 



(iii)    all Securitization Collateral owned by TFRI;  

(iv)    accessions and additions to, and substitutions and replacements of, any
and all of the foregoing; and

(v)    proceeds and products of the foregoing, and all insurance of the
foregoing and proceeds thereof. 

    Section 3.    Secured Obligations.  This Agreement is made and given to
secure, and shall secure, the prompt payment and performance of (a) all “Secured
Obligations,” as such term is defined in the Credit Agreement, in each case
whether now existing or hereafter arising (and whether arising before or after
the filing of a petition in bankruptcy and including all interest, costs, fees,
and charges after the entry of an order for relief against the Borrower or any
Guarantor in a case under Title 11 of the United States Bankruptcy Code or any
similar proceeding, whether or not such interest, costs, fees and charges would
be an allowed claim against such Borrower or Guarantor in such proceeding), due
or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired and (b) any and all expenses and charges, legal or
otherwise (including reasonable attorney’s fees awarded in an appellate court
and reasonable attorney’s fees incurred in a bankruptcy proceeding), suffered or
incurred by the Secured Creditors, and any of them individually, in collecting
or enforcing any of such indebtedness, obligations, and liabilities or in
realizing on or protecting or preserving any security therefor, including the
Lien and security interest granted hereby (all of the indebtedness, obligations,
liabilities, expenses, and charges set forth in this Section 3 being hereinafter
referred to as the “Secured Obligations”).  Notwithstanding anything in this
Agreement to the contrary, the right of recovery against each Grantor under this
Agreement shall not exceed $1.00 less than the lowest amount that would render
such Grantor’s obligations under this Agreement void or voidable under
Applicable Law, including fraudulent conveyance law.

    Section 4.    Covenants, Agreements, Representations and Warranties.

(a)    Each Grantor hereby represents and warrants to the Secured Creditors (in
each case, solely with respect to any right, title, or interest of such Grantor
in and to the Collateral or any portion thereof) that:

(i)    Such Grantor is the sole and lawful owner of its applicable Collateral,
and has full right, power, and authority to enter into this Agreement and to
perform each and all of the matters and things herein provided for.

(ii)    The chief executive office of such Grantor is at 4960 Conference Way
North, Suite 100, Boca Raton, Florida  33431. Such Grantor keeps and shall keep
all of its Collateral, if applicable, and all of its books and records relating
to such Collateral only at the foregoing location.

(iii)    Such Grantor’s legal name, jurisdiction of organization and
organizational number or EIN is (A) in the case of BVU, Bluegreen Vacations
Unlimited, Inc., a Florida corporation, with organizational number P93000051653,
(B) in the case of BRM, Bluegreen Resorts Management, Inc., a Delaware
corporation, with EIN 65-0520217, (C) in the case of BNV, Bluegreen Nevada, LLC,
a Delaware limited liability company, with



 

6

--------------------------------------------------------------------------------

 



EIN 20-8208202, (D) in the case of BNJ, Bluegreen New Jersey, LLC, a Delaware
limited liability company, with EIN 26-1539186, and (E) in the case of BL,
Bluegreen Louisiana, LLC, a Delaware limited liability company, with EIN
26-1431747.  Neither the Borrower nor any Such Grantor has not transacted
business at any time during the immediately preceding five‑year period, and does
not currently transact business, under any other legal names or trade names
other than the prior legal names and trade names set forth on Schedule A.  

(iv)    All right, title, and interest of such Grantor in and to any Collateral
and every part thereof is free and clear of all Liens except for Permitted
Liens.

(v)    Schedule B contains a true, complete and current listing of all (A) Sales
and Marketing Agreements which relate to the Pledged Receivables of BVU as of
the date hereof and (B) Management Agreements which relate to the
Pledged Receivables of BRM as of the date hereof.

(b)    Borrower hereby represents and warrants to the Secured Creditors that (i)
the Borrower’s legal name, jurisdiction of organization and organizational
number is as set forth in the Credit Agreement and (ii) Borrower has not
transacted business at any time during the immediately preceding five‑year
period, and does not currently transact business, under any other legal names or
trade names other than the prior legal names and trade names set forth on
Schedule A.

(c)    With respect to the Securitization Collateral, each of Borrower and TFRI
hereby represents and warrants to the Secured Creditors (in each case as to the
representations and/or warranties applicable to Borrower and/or TFRI) that:

(i)    Schedule E contains a true, complete and current listing of all Trust
Agreements and Trusts as of the date hereof.

(ii)    Each Residual Interest represents the entire economic and beneficial (if
any) interest in the equity of each related Trust.

(iii)    With respect to any Residual Interests existing as of the date hereof,
(A) Borrower has (on or before the date hereof) transferred to TFRI (x) each
Residual Interest and (y) all related Securitization Collateral, and (B) each
such transfer has complied in all respects with the provisions of the related
Trust Agreements governing the transfer of the respective Residual Interests and
any Residual Interest Certificates issued with respect thereto. 

(iv)    TFRI (A) has not sold, assigned or otherwise transferred the Residual
Interest and/or any rights associated therewith except as contemplated by the
Loan Documents and (B) is the owner of each such Residual Interest free and
clear of all Liens, other than the restriction on transfer set forth in the
related Trust Agreements and other than the Liens of Administrative Agent
pursuant to the terms of this Agreement and the





 

7

--------------------------------------------------------------------------------

 



other Loan Documents.

(v)    No consent of any Person is required for the grant of the security
interest in the Securitization Collateral. No consent of any Person will be
required upon the occurrence of an Event of Default and the exercise by the
Administrative Agent of its remedies under this Agreement with respect to the
Securitization Collateral; provided, that the Administrative Agent’s ability to
exercise its rights with respect to the Securitization Collateral will be
subject to certain conditions precedent applicable to assignments or other
transfers of Securitization Collateral as further set forth in applicable Trust
Agreements.

(vi)    To the knowledge of each of Borrower and TFRI, there are no defaults or
events of default under the Securitization Documents.

(d)    Each Grantor and (where applicable) the Borrower each hereby covenant and
agree with the Secured Creditors that:

(i)    No Grantor shall move (and Borrower shall not allow any Grantor to move)
its chief executive office without first providing the Administrative Agent at
least 30 days prior written notice of such Grantor’s intent to do so; provided,
that each Grantor shall at all times maintain (and Borrower shall cause each
Grantor to maintain) its chief executive office in the United States of America
and such Grantor shall have taken all action reasonably requested by the
Administrative Agent to maintain the Lien and security interest of the
Administrative Agent in the applicable Collateral at all times fully perfected
and in full force and effect.

(ii)    No Grantor shall change (and Borrower shall not allow any Grantor to
change) (x)  its jurisdiction of organization without the Administrative Agent’s
prior written consent or (y)  its legal name without first giving 30 days’ prior
written notice of its intent to do so to the Administrative Agent.  Each Grantor
shall, or shall cause the Borrower to, designate in writing to the
Administrative Agent on a quarterly basis any other trade name under which such
Grantor transacts business.

(iii)    Each of the Grantors and, solely with respect to the Pledged Account
Collateral, the Borrower, shall warrant and defend (and Borrower shall cause
each Grantor to warrant and defend) the respective Collateral of such Grantor
and the Borrower against any claims and demands of all persons at any time
claiming the same or any interest in such Collateral adverse to any of the
Secured Creditors.

(iv)    Upon the Administrative Agent’s request, the applicable Grantor agrees
from time to time to deliver to the Administrative Agent such evidence of the
existence, identity, and location of its Collateral and of its availability as
collateral security pursuant hereto (including schedules describing (i) all of
the Sales and Marketing Agreements, and Management Agreements and (ii) the
Pledged Receivables pledged to the Administrative Agent hereunder, together with
such Grantor’s warranty of the genuineness thereof).  The Administrative Agent
shall have the right to verify all or any part of the Collateral in any



 

8

--------------------------------------------------------------------------------

 



manner, and through any medium, which the Administrative Agent considers
appropriate and reasonable, and such Grantor agrees to furnish all assistance
and information, and perform any acts, which the Administrative Agent may
require in connection therewith.

(v)    Borrower and each Grantor agrees as to itself to execute and deliver to
the Administrative Agent such further agreements (including subordination
agreements), assignments, instruments, and documents, and to do all such other
things, as the Administrative Agent may reasonably deem necessary or appropriate
to assure the Administrative Agent its Lien and security interest hereunder in
the Collateral, including (A) such instruments and documents as the
Administrative Agent may from time to time reasonably require to comply with the
UCC and any other Applicable Law, and (B) such control agreements with respect
to the Pledged Account and investment property therein, and to cause the
relevant depository institutions, financial intermediaries, and issuers with
respect thereto to execute and deliver such control agreements, as the
Administrative Agent may from time to time reasonably require.  The
Administrative Agent may order Lien searches from time to time against Borrower
and each Grantor and the Collateral, and each such Person shall promptly
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with such Lien searches; provided, that so long as no
Event of Default has occurred and is continuing, neither Borrower nor any
Grantor shall be required to reimburse the Administrative Agent for more than
one such Lien search per calendar year.  In the event for any reason the
Applicable Law of any jurisdiction other than New York, or the UCC, becomes or
is applicable to the Collateral or any part thereof, or to any of the Secured
Obligations, the Grantors agree to execute and deliver all such agreements,
assignments, instruments, and documents and to do all such other things as the
Administrative Agent deems necessary or appropriate to preserve, protect, and
enforce the security interest of the Administrative Agent under the Applicable
Law of such other jurisdiction. Borrower and each Grantor agrees to mark its
books and records to reflect the Lien and security interest of the
Administrative Agent in the Collateral. For the avoidance of doubt, without
limiting in any way (x)  the rights of Administrative Agent pursuant to the
terms and provisions of Section 9 below and/or any power of attorney executed in
conjunction herewith, and/or (y) the rights and remedies of Administrative Agent
upon the occurrence and continuance of any Event of Default with respect to any
Timeshare Inventory and/or the rights of any Grantor with respect thereto,
nothing in this clause (v) shall be deemed to require any applicable Grantor to
execute in favor of Administrative Agent any real estate mortgage or similar
real property encumbrance with respect to any Timeshare Inventory, or otherwise
record any such instrument with any Governmental Authority.

(vi)    The Administrative Agent may at its option, after the occurrence and
during the continuation of an Event of Default, perform the same and in so doing
may expend such sums as the Administrative Agent reasonably deems advisable in
the performance thereof, including the payment of any taxes, Liens, and
encumbrances, expenditures made in defending against any adverse claims, and all
other expenditures which the Administrative Agent may be compelled to make by
operation of law or which the Administrative Agent may make by agreement or
otherwise for the protection of the security hereof.  All such reasonable sums
and amounts so expended shall be repayable by



 

9

--------------------------------------------------------------------------------

 



the applicable Grantor upon demand, shall constitute additional Secured
Obligations secured hereunder, bearing interest as provided in Section 2.4 of
the Credit Agreement.  No such performance of any covenant or agreement by the
Administrative Agent on behalf of the Borrower or any Grantor, and no such
advancement or expenditure therefor, shall relieve any such Person of any
default under the terms of this Agreement or in any way obligate any Secured
Creditor to take any further or future action with respect thereto.  The
Administrative Agent, in making any payment hereby authorized, may do so
according to any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax Lien or title or claim.  The Administrative
Agent, in performing any act hereunder, shall be the sole judge (in its
commercially reasonable discretion as a secured party) of whether the Borrower
or any Grantor is required to perform the same under the terms of this
Agreement.  The Administrative Agent is hereby authorized to charge any account
of the Borrower or the applicable Grantor maintained with any Secured Creditor
for the amount of such sums and amounts so expended.

(vii)    Borrower and each Grantor hereby irrevocably authorizes the
Administrative Agent or its designee at any time and from time to time to file
in any relevant jurisdiction any and all financing statements and other items as
may be necessary to perfect, if applicable, the Secured Creditors’ Lien and
security interest in the Collateral as the Administrative Agent may require;
provided, that as to the Timeshare Inventory, the only filings will be financing
statements filed with the appropriate Governmental Authority in Florida or
Delaware, as applicable.  Each Grantor hereby agrees that a carbon, photographic
or other reproduction of this Agreement or any other document is sufficient for
filing as a financing statement or recordable document by the Administrative
Agent without notice thereof to such Person wherever the Administrative Agent in
its sole discretion desires to file the same.

    Section 5.    Provisions Regarding Pledged Receivables.

(a)    As of the time any Receivable owned by the applicable Grantor becomes a
Pledged Receivable subject to the security interest provided for hereby, and at
all times thereafter, the applicable Grantor shall be deemed to have warranted
as to each such Pledged Receivable that (i) all warranties of such Grantor set
forth in this Agreement are true and correct with respect to such Pledged
Receivable; (ii) such Pledged Receivable and all papers and documents relating
thereto are genuine and in all respects what they purport to be; (iii) such
Pledged Receivable is valid and subsisting; that the amount of such Pledged
Receivable represented as owing is the correct amount actually and
unconditionally owing, except for normal cash discounts on normal trade terms in
the ordinary course of business; (iv) the amount of such Pledged Receivable
represented as owing is not disputed and is not subject to any set‑offs,
credits, deductions or countercharges other than those arising in the ordinary
course of such Grantor’s business which are disclosed to the Administrative
Agent in writing promptly upon such Grantor becoming aware thereof; and (v)
except as disclosed to the Administrative Agent in writing at or prior to the
time such Pledged Receivable is created, that no surety bond was required or
given in connection with such Pledged Receivable or the contracts or purchase
orders out of which the same arose.



 

10

--------------------------------------------------------------------------------

 



(b)    Unless and until an Event of Default has occurred and is continuing, each
Grantor may settle and adjust disputes and claims with its customers and account
debtors, handle recoveries, and grant discounts, credits, and allowances and
otherwise deal with the Collateral in the ordinary course of its business as
presently conducted for amounts and on terms which the applicable Grantor in
good faith considers advisable; and, during the existence and continuation of
any Event of Default, at the Administrative Agent’s request, such Grantor shall
notify the Administrative Agent promptly of all recoveries.  During the
existence and continuation of any Event of Default, at the Administrative
Agent’s request, such Grantor shall also notify the Administrative Agent
promptly of all disputes and claims and settle or adjust them at no expense to
the Administrative Agent, but no discount, credit or allowance other than on
normal trade terms in the ordinary course of business as presently conducted
shall be granted to any customer or account debtor under any Sales and Marketing
Agreement or Management Agreement, as the case may be.  The Administrative Agent
may, at all times during the existence and continuation of any Event of Default,
settle or adjust disputes and claims directly with customers or account debtors
under any Sales and Marketing Agreement or Management Agreement for amounts and
upon terms which the Administrative Agent considers advisable.

(c)    To the extent any Pledged Receivable is at any time evidenced by an
Instrument or tangible Chattel Paper, the applicable Grantor shall cause such
Instrument or tangible Chattel Paper to be pledged and delivered to the
Administrative Agent; provided, that prior to the existence and continuation of
an Event of Default and thereafter until otherwise required by the
Administrative Agent, such Grantor shall not be required to deliver any such
Instrument or tangible Chattel Paper unless and until the aggregate unpaid
principal balance of all such Instruments and tangible Chattel Paper held by
such Grantor and not delivered to the Administrative Agent hereunder is
determined by the Administrative Agent in its reasonable discretion to be
material.  Unless delivered to the Administrative Agent or its agent, all
tangible Chattel Paper and Instruments shall contain a legend acceptable to the
Administrative Agent indicating that such Chattel Paper or Instrument is subject
to the security interest of the Administrative Agent contemplated by this
Agreement.

(d)    Collection of Pledged Receivables.

(i)    Except as otherwise provided in this Agreement, each applicable Grantor
shall attempt to make collection of its Pledged Receivables and may use the same
to carry on its business in accordance with sound business practice and
otherwise subject to the terms of the Loan Documents.

(ii)    Each applicable Grantor shall cause all payments in respect of the
Pledged Receivables to be remitted in accordance with its customary procedures
as in effect on the date hereof and to cause all such items and the proceeds of
the Pledged Receivables to be deposited (to the extent applicable) by the
applicable escrow agent to which such amounts are paid (each, an “Escrow Agent”)
after release from escrow, directly into the Pledged Account.  In no event shall
any Grantor permit payments with respect to any Receivable other than a Pledged
Receivable to be remitted into the Pledged Account.  Prior to the exercise of
rights as contemplated by clause (iii) below, the Borrower and/or each
applicable Grantor shall have the right to direct the transfer of funds from the
Pledged





 

11

--------------------------------------------------------------------------------

 



Account in accordance with its ordinary business practices free and clear of the
Lien and security interest granted by Borrower in and to the Pledged Account
pursuant to the terms of this Agreement.  Each of Borrower and the applicable
Grantor shall (and to the extent applicable, shall cause the relevant Escrow
Agent to) execute and deliver such documentation as the Administrative Agent may
reasonably require establishing such Escrow Agent’s agreement, in each case, to
deposit all payments in respect of, and all proceeds of, Pledged Receivables to
which a Grantor is entitled directly into the Pledged Account and acknowledging
the Administrative Agent’s rights under this Agreement. 

(iii)    Upon the occurrence and during the continuation of an Event of Default,
whether or not the Administrative Agent has exercised any of its other rights
under the other provisions of this Section 5, the Administrative Agent or its
designee may notify a Grantor’s customers and account debtors under any or all
Sales and Marketing Agreements and/or any Management Agreements at any time that
applicable Pledged Receivables have been assigned to the Administrative Agent or
of the Administrative Agent’s security interest in the applicable Pledged
Receivables, and either in its own name, or such Grantor’s name, or both,
demand, collect, receive, receipt for, sue for, compound and give acquittance
for any or all amounts due or to become due on applicable Pledged Receivables,
and in the Administrative Agent’s discretion file any claim or take any other
action or proceeding which the Administrative Agent may deem necessary or
appropriate to protect and realize upon the security interest of the
Administrative Agent in the applicable Pledged Receivables or any other
Collateral.

(iv)    Neither Borrower nor any Grantor shall permit (A) the deposit into the
Pledged Account of any property other than (1)(x) payments in respect of the
Pledged Receivables or the proceeds thereof and (y) subject to Section 7(b)
below, proceeds of Permitted Sales and/or (2) Residual Interest Payments
pursuant to Section 6(a) below (collectively, clauses (1) and (2),  the
“Permitted Deposits”) or (B) the commingling of any such other property with
such payments and proceeds.

(v)    The Administrative Agent may, after the occurrence and during the
continuation of an Event of Default, apply all or any part of the Permitted
Deposits received by it from any source to the payment of the Secured
Obligations in accordance with Section 2.9 of the Credit Agreement.  Each of
Borrower and each Grantor hereby indemnifies the Secured Creditors from and
against all liabilities, damages, losses, actions, claims, judgments, and all
reasonable costs, expenses, charges, and reasonable attorneys’ fees suffered or
incurred by any Secured Creditor because of the maintenance of the Pledged
Account and related arrangements; provided, that no such Person shall be
required to indemnify any Secured Creditor for any of the foregoing to the
extent they arise solely from the gross negligence or willful misconduct of the
person seeking to be indemnified, as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Secured Creditors shall
have no liability or responsibility to the Borrower or any Grantor for the
Administrative Agent accepting any check, draft or other order for payment of
money bearing the legend “payment in full” or words of similar import or any
other restrictive legend or endorsement whatsoever or be responsible for
determining the correctness of any remittance.



 

12

--------------------------------------------------------------------------------

 



(e)    Pledged Receivable Payments to Pledged Account.  The Pledged Account
shall be the only deposit account into which any payments in respect of Pledged
Receivables or any proceeds of Pledged Receivables will be remitted at any
time.  No Borrower nor any Grantor shall cause, direct or permit the deposit of
any payments in respect of Pledged Receivables or proceeds thereof into any
account other than the Pledged Account.  Upon the occurrence and during the
continuation of an Event of Default, the Pledged Account shall be the only
deposit account into which any proceeds of Permitted Sales which are released by
the applicable Escrow Agent and to which each applicable Grantor is entitled
will be remitted and such Grantor shall not cause, direct or permit any such
proceeds to be deposited into any account other than the Pledged Account.

    Section 6.    Provisions Regarding Securitization Collateral.

(a)    TFRI shall cause all distributions, payments, and other amounts payable
to TFRI in respect of any Residual Interests and/or otherwise with respect to
any Securitization Collateral pursuant to the terms and provisions of the
related Securitization Documents (as applicable) (collectively, referenced
herein as “Residual Interest Payments”) to be paid directly to the Pledged
Account.     

(b)    In furtherance of the foregoing, on or before the date hereof, TFRI, as
owner of the Residual Interest, shall have irrevocably directed the “Trust
Paying Agent” under and as defined in the related Trust Agreement, and the Trust
Paying Agent shall have agreed (in form and substance acceptable to
Administrative Agent in its sole discretion) to make all Residual Interest
Payments directly to the Pledged Account, until directed otherwise by
Administrative Agent.

(c)    On or before the date hereof, Borrower and TFRI shall have delivered to
Administrative Agent a letter from the “Owner Trustee” and the “Certificate
Registrar” (under and as defined in each related Trust Agreement) in form and
substance acceptable to Administrative Agent in its sole discretion (such
letter, an “Owner Trustee Comfort Letter”).  

(d)    With respect to any Securitization Collateral arising from a
Securitization occurring after the Closing Date, but without any obligation of
Borrower or TFRI to establish or cause to be established any such Collateral,
Borrower and/or TFRI covenant and agree as follows:

(i)    With respect to the related Residual Interests, (A) as soon as is
reasonably practical (and in any event within sixty (60) days) after the
effective date of any such Securitization, Borrower shall transfer (or cause to
be transferred) to TFRI (x) each such Residual Interest and (y) all related
Securitization Collateral, and (B) each such transfer shall comply in all
respects with the provisions of the related Trust Agreement governing the
transfer of the respective Residual Interests and any Residual Interest
Certificates issued with respect thereto.  

(ii)    Any such Securitization Collateral shall, upon TFRI taking any right,
title, or interest therein, automatically be subject to the Lien and security
interest of Administrative Agent pursuant to this Agreement without any further
action by Administrative Agent or any Grantor.





 

13

--------------------------------------------------------------------------------

 



(iii)    Without limiting the foregoing, as soon as is reasonably practical (and
in any event within sixty (60) days) after the effective date of any such
Securitization, Borrower or TFRI shall also deliver to Administrative Agent:

(A)    a certificate executed by a responsible officer of Borrower certifying
that: (w)(I) all steps required for each such transfer referenced in clause (i)
above have been taken, and (II) the Certificate Registrar (under and as defined
in the related Trust Agreement) has registered such transfer of the related
Residual Interest Certificates into the name of TFRI; (x) TFRI (I) has not sold,
assigned or otherwise transferred the Residual Interest and/or any rights
associated therewith except as contemplated by the Loan Documents and (II) is
the owner of each such Residual Interest free and clear of all Liens, other than
the restriction on transfer set forth in the related Trust Agreements and other
than the Liens of Administrative Agent pursuant to the terms of this Agreement
and the other Loan Documents; (y) no consent of any Person (I) is required for
the grant of the security interest in the Securitization Collateral or (II) will
be required upon the occurrence of an Event of Default and the exercise by the
Administrative Agent of its remedies under this Agreement with respect to the
Securitization Collateral; provided, that the Administrative Agent’s ability to
exercise its rights with respect to the Securitization Collateral will be
subject to certain conditions precedent applicable to assignments or other
transfers of Securitization Collateral as further set forth in applicable Trust
Agreements; and (z) to the knowledge of each of Borrower and TFRI, there are no
defaults or events of default under the Securitization Documents;  

(B)    upon the request of Administrative Agent, in addition to the written
directions delivered by TFRI pursuant to clause (b) above, evidence that (x)
TFRI, as owner of any additional related Residual Interest, has irrevocably
directed the “Trust Paying Agent” under and as defined in the related Trust
Agreement, and (y) Trust Paying Agent has agreed to make all Residual Interest
Payments directly to the Pledged Account, until directed otherwise by
Administrative Agent, in form and substance substantially similar to the
directions delivered as of the date hereof;

(C)    upon the request of Administrative Agent, an Owner Trustee Comfort Letter
from the “Owner Trustee” and the “Certificate Registrar” (under and as defined
in each related Trust Agreement), in form and substance substantially similar to
the Owner Trustee Comfort Letter delivered to Administrative Agent as of the
date hereof; and

(D)    an update to Schedule E reflecting a true, complete and current listing
of all Trust Agreements and Trusts as of the date thereof.

(e)    Notwithstanding the foregoing clauses (c) and (d), upon the written
request of Administrative Agent ((x) as of any date prior to the occurrence of
an Event of Default, with the consent of (or otherwise at the request of) the
Required Lenders or (y) as of any date prior to the





 

14

--------------------------------------------------------------------------------

 



occurrence of an Event of Default, in the sole discretion of Administrative
Agent), TFRI shall: (i) deliver any Residual Interest Certificates included in
the Collateral as of such date, indorsed in blank to Administrative Agent for
the benefit of the Secured Creditors and (ii) provide evidence satisfactory to
Administrative Agent of the registration on the books of the Certificate
Registrar (under and as defined in each related Trust Agreement) of the pledge
of the related Residual Interests to Administrative Agent for the benefit of the
Secured Creditors.

(f)    Without limiting clauses (a) through (e) above, or any other term or
provision of this Agreement, each of Borrower and TFRI agrees to execute and
deliver to the Administrative Agent such further agreements, assignments,
instruments, and documents, and to do all such other things, as the
Administrative Agent may reasonably deem necessary or appropriate to assure the
Administrative Agent its Lien and security interest hereunder in the
Securitization Collateral, including without limitation (i) such instruments and
documents as the Administrative Agent may from time to time reasonably require
to comply with the UCC and any other Applicable Law, and (ii) such control
agreements with respect to the Pledged Account, the Residual Interest
Certificates included in the Collateral, and any other Securitization
Collateral. 

(g)    Borrower shall not (and will not permit TFRI to) amend, modify, or waive
(or consent to any amendment, modification, or waiver) of any provisions of any
Securitization Document to which it is party, the effect of which could
reasonably be expected to have a Material Adverse Effect.

(h)    Borrower shall promptly deliver to Administrative Agent (i) written
notice of any “Event of Default” of which it has actual knowledge with respect
to any Securitization, as such term is defined in the related Securitization
Documents, (ii) upon request of Administrative Agent, copies of any notices or
other correspondence received by Borrower or TFRI from the “Trust Paying Agent”
under the terms and provisions of any Trust Agreement (including without
limitation Section 5.02(b) thereof), (iii) copies of any material notices or
other correspondence received by Borrower or TFRI from the “Owner Trustee” under
the terms and provisions of any Trust Agreement (including without limitation
Section 4.01 thereof), and (iv)  notice of the payment in full, redemption, or
other termination of any Securitization, whether pursuant to the terms and
provisions of the related Securitization Documents or otherwise.

(i)    [Intentionally omitted].

(j)    Residual Interests Payments to Pledged Account.  Except as directed in
writing by Administrative Agent, (i) the Pledged Account shall be the only
deposit account into which any Residual Interest Payments or any proceeds of
Securitization Collateral will be remitted at any time and (ii) neither Borrower
nor TFRI shall cause, direct or permit the deposit of any payments in respect of
any Residual Interest Payments or any proceeds of Securitization Collateral into
any account other than the Pledged Account. 

(k)    Notwithstanding anything to the contrary in this Agreement, the other
Loan Documents or otherwise, upon the  payment in full, redemption, or other
termination of any Securitization, whether pursuant to the terms and provisions
of the related Securitization Documents or otherwise, all of the related
Securitization Collateral shall be automatically released



 

15

--------------------------------------------------------------------------------

 



from the Lien and security interest of Administrative Agent pursuant to this
Agreement or any other Loan Documents without any further action by
Administrative Agent or any of the Secured Creditors.  Concurrently
therewith,  the Administrative Agent shall cooperate with Borrower and/or TFRI,
at the sole cost and expense of Borrower, in connection with such releases,
including the prompt delivery to TFRI of any Residual Interest Certificates (and
indorsements in blank) previously delivered to the Administrative Agent pursuant
to clause (e) above or otherwise and in the filing of any necessary amendments
to any previously filed financing statements covering any such released
Securitization Collateral.

    Section 7.    Special Provisions Re: Timeshare Inventory.    

(a)    Each Inventory Grantor shall, at its own cost and expense, retain
(i) good and marketable title to (or a beneficial interest in) the respective
Timeshare Inventory of such Inventory Grantor free and clear of all Liens,
charges and encumbrances other than Permitted Liens, and (ii) good right, full
power, and authority to sell, convey, transfer, and mortgage (if applicable) the
respective Timeshare Inventory of such Inventory Grantor.  

(b)    Each Inventory Grantor may, until an Event of Default has occurred and is
continuing and thereafter until otherwise notified by the Administrative Agent,
sell, convey, transfer, and mortgage (if applicable) the respective Timeshare
Inventory of such Inventory Grantor in the ordinary course of business of such
Inventory Grantor or as otherwise permitted by the terms of the Credit Agreement
(each, a “Permitted Sale”).  Upon any such Permitted Sale, all of the Liens,
security interests or other rights granted by or pursuant to this Agreement or
any other Loan Documents on, in or to the Timeshare Inventory subject to such
Permitted Sale shall, simultaneously with the closing of the Permitted Sale,
automatically be released and terminated without payment of any release price,
fee or penalty; provided, that upon the occurrence and during the continuation
of an Event of Default, all proceeds of Permitted Sales shall promptly (and in
any event, within two (2) Business Days after the applicable Escrow Agent would
be entitled to release the same to the applicable Inventory Grantor) be
deposited into the Pledged Account. 

(c)    Each Inventory Grantor shall obtain and maintain, with respect to the
respective Timeshare Inventory of such Inventory Grantor and the Specified
Resorts, insurance with financially sound and reputable insurers, which
insurance shall protect against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputation engaged in the
same or a similar line of business and similarly situated.  The Secured
Creditors shall have the right to inspect each Inventory Related Resort, and the
books and records of each Inventory Grantor to verify the respective Timeshare
Inventory of such Inventory Grantor at all reasonable times, and reasonable
access to such Inventory Related Resort shall be permitted for that purpose
during normal business hours subject to the rules and regulations of the
applicable Association and the Vacation Club.

(d)    In the case of any material damage to or destruction of the Specified
Resorts or any part thereof affecting any of the Timeshare Inventory, the
applicable Inventory Grantor shall promptly give written notice thereof to the
Administrative Agent, generally describing the nature and extent of such damage
or destruction.



 

16

--------------------------------------------------------------------------------

 



(e)    As of the time any Timeshare Inventory of any Inventory Grantor becomes
subject to the Lien and security interest provided for hereby and at all times
thereafter, the applicable Inventory Grantor shall be deemed to have warranted
as to any and all of such Timeshare Inventory that all warranties of such
Inventory Grantor set forth in this Agreement are true and correct with respect
to such Timeshare Inventory.

(f)    Without limiting clauses (a) through (e) above, or any other term or
provision of this Agreement (including without limitation any rights or remedies
of Administrative Agent and the Secured Creditors under Section 10 below),  upon
the occurrence and during the continuation of an Event of Default, (i) each
Inventory Grantor shall, upon the Administrative Agent’s written request, (A)
execute and deliver (and Borrower agrees to cause each Inventory Grantor to
execute and deliver) to the Administrative Agent, such further deeds or other
instruments of record and/or other agreements, assignments, instruments, and
documents, and (B) take any and all such other actions that allow the Secured
Creditors to realize on the benefit of the Lien on and security interest in the
respective Timeshare Inventory of such Inventory Grantor and/or exercise the
rights and remedies of Administrative Agent with respect thereto, and (ii)
Administrative Agent shall have the right to direct Bluegreen Trustee to Convey
to the Administrative Agent any Timeshare Inventory held by the Bluegreen
Trustee for the benefit of any Inventory Grantor under the Club Trust
Agreement. 

(g)    In furtherance of the foregoing clause (f), in addition to any rights or
remedies of Administrative Agent and the Secured Creditors under Section 10
below, each Inventory Grantor hereby authorizes and instructs Bluegreen Trustee,
at Administrative Agent’s direction following the occurrence and continuance of
any Event of Default, to (i) release from the “Trust Estate” (as such term is
defined in the Club Trust Agreement) and/or otherwise Convey to the
Administrative Agent  any Timeshare Inventory held by Bluegreen Trustee  for the
benefit of any Inventory Grantor under the Club Trust Agreement and (ii)
otherwise cooperate with Administrative Agent and follow such written directions
and take such required actions with respect to the Conveyance to the
Administrative Agent of any Timeshare Inventory held by Bluegreen Trustee for
the benefit of any Inventory Grantor under the Club Trust Agreement, in each
case without the need for further written or oral assent, consent or direction
of any Inventory Grantor or any other Person, even in the event any Inventory
Grantor or such other Person (including, for the avoidance of doubt, Borrower)
objects or provides contrary directions to Bluegreen Trustee with respect to the
Conveyance to the Administrative Agent of any such Timeshare Inventory.

    Section 8.    Negative Pledge.    Without limiting any other term or
provision of this Agreement, and without derogating in any way from any Lien and
security interest herein created and provided for, except for any Permitted
Liens, (a) no Grantor shall, and no Grantor shall permit any of its Subsidiaries
to (i)(A) create, incur, assume or suffer to exist any Lien on or with respect
to, or (B) sell, transfer, assign, hypothecate or in any manner whatsoever
dispose of any portion of any of, in each case, (x) the applicable Grantor’s
right, title and interest in and to any Sales and Marketing Agreements or (y)
the applicable Grantor’s right, title and interest in and to any Management
Agreements and/or (ii) create, incur, assume or suffer to exist any mortgage or
other Lien on or with respect to any Timeshare Inventory (other than (for the
avoidance of doubt) sales of Timeshare Inventory in the ordinary course of
business), in each case whether now owned or hereafter acquired and (b) Borrower
shall not, and Borrower shall not permit any of its Subsidiaries to (i) other
than pursuant to the terms and provisions of this Agreement, create, incur,





 

17

--------------------------------------------------------------------------------

 



assume or suffer to exist any Lien on or with respect to, or (ii) other than in
accordance with the terms of the applicable Securitization Documents, the sale
or other transfer by any Depositor to Borrower, sell, transfer, assign,
hypothecate or in any manner whatsoever dispose of any portion of any of, in
each case, any Residual Interests and/or any certificates or other instruments
now or hereafter representing any such Residual Interests, in each case whether
now owned or hereafter acquired. 

    Section 9.    Power of Attorney.    

(a)    In addition to any other powers of attorney contained herein, each
Grantor hereby appoints the Administrative Agent, its nominee, or any other
Person whom the Administrative Agent may designate as such Person’s
attorney‑in‑fact, with full power and authority, upon the occurrence and during
the continuation of any Event of Default, to (i) sign a Grantor’s name on
verifications of Pledged Receivables and other Collateral; (ii) send requests
for verification of Collateral to a Grantor’s customers and account debtors
under the Sales and Marketing Agreements; (iii) to endorse a Grantor’s name on
any assignments, stock powers or other instruments of transfer and on any
checks, notes, acceptances, money orders, drafts, and any other forms of payment
or security that may come into the Administrative Agent’s possession;
(iv) endorse the Collateral in blank or to the order of the Administrative Agent
or its nominee; (v) sign a Grantor’s name on claims to enforce collection of any
Collateral, on notices to and drafts against customers and account debtors under
the Sales and Marketing Agreements or Management Agreements, as applicable, on
schedules and assignments of Collateral, on notices of assignment and on public
records; (vi) receive, open, and dispose of all mail addressed to the applicable
Grantor from a customer or account debtor under any Sales and Marketing
Agreement or Management Agreement; (vii) with respect to the Timeshare
Inventory, (A) execute and deliver any and all documents and instruments which
may be required to fully Convey any such Timeshare Inventory (or any portion
thereof) to the Administrative Agent in accordance with the terms of this
Agreement and the other Loan Documents; (B) obtain any insurance policies for
its own account and pay all or any part of the premiums therefor and costs
thereof, and make, settle and adjust all claims under such policies of
insurance, and make all determinations and decisions with respect to such
policies; (C) pay or discharge any taxes, Liens, security interests, or other
encumbrances levied or placed on or threatened against the applicable Inventory
Grantor or the respective Timeshare Inventory of such Inventory Grantor; (D)
defend any suit, action or proceeding brought against any Inventory Grantor if
such may affect Administrative Agent’s rights under the Agreement or affect the
contemplated Conveyance of any Timeshare Inventory under this Agreement if: (x)
such Inventory Grantor does not defend such suit, action or proceeding or (y) if
Administrative Agent believes that such Inventory Grantor is not pursuing such
defense in a manner that will maximize the recovery to Administrative Agent; (E)
execute and/or file any deeds or other instruments of record with respect to the
Conveyance to Administrative Agent of any Timeshare Inventory Conveyed or
intended to be Conveyed to Administrative Agent in accordance with this
Agreement; and (F) do, at Administrative Agent’s option, at any time or from
time to time, all acts and other things that Administrative Agent reasonably
deems necessary to perfect, preserve, or realize upon Administrative Agent’s
Liens on any Timeshare Inventory, all as fully and effectively as the applicable
Inventory Grantor might do; and (vii) to do all things necessary to carry out
this Agreement.   





 

18

--------------------------------------------------------------------------------

 



(b)    In addition to the power of attorney provided under clause (a) above and
any other powers of attorney contained herein (and without limitation thereof),
each Inventory Grantor hereby further constitutes and appoints the
Administrative Agent, its nominee, or any other Person whom the Administrative
Agent may designate as such Person’s proxy and attorney‑in‑fact with respect to
any Timeshare Inventory held by Bluegreen Trustee for the benefit of any
Inventory Grantor under the Club Trust Agreement, with full power and authority,
upon the occurrence and during the continuation of any Event of Default, to
issue instructions to and/or otherwise direct Bluegreen Trustee or such other
Persons to Convey to the Administrative Agent such Timeshare Inventory held by
Bluegreen Trustee for the benefit of any Inventory Grantor under the Club Trust
Agreement.  THE APPOINTMENT OF ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT PURSUANT TO THIS CLAUSE (b) SHALL BE EFFECTIVE AUTOMATICALLY,
WITHOUT THE NECESSITY OF ANY ACTION BY ANY PERSON (INCLUDING THE BLUEGREEN
TRUSTEE, THE APPLICABLE INVENTORY GRANTOR, ADMINISTRATIVE AGENT, OR ANY OFFICER
OR AGENT OF THE FOREGOING), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT UPON WRITTEN NOTICE OF SAID EVENT OF DEFAULT TO BLUEGREEN
TRUSTEE AND THE APPLICABLE INVENTORY GRANTOR. It is the intention of each
Inventory Grantor that the foregoing powers of attorney and/or proxy pursuant to
this clause (b) comport with and comply with all Applicable Laws and (to the
extent applicable) any requirements of the Club Trust Agreement with respect to
the granting of proxies by or at the direction of the Inventory Grantors.

(c)    In furtherance of the foregoing, each Grantor hereby ratifies and
approves all acts of any such attorney and agree that neither the Administrative
Agent nor any such attorney will be liable for any acts or omissions or for any
error of judgment or mistake of fact or law other than such Person’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent may
file one or more financing statements disclosing its security interest in (x)
all or any part of the Pledged Account Collateral without Borrower’s signature
appearing thereon and (y)  all or any part of the other Collateral without the
applicable Grantor’s signature appearing thereon, and each such Person hereby
grants the Administrative Agent a power of attorney to authorize any such
financing statements, and amendments and supplements thereto, on behalf of such
Person without notice thereof to such Person.  The foregoing powers of attorney
and/or proxy, being coupled with an interest, are irrevocable until the Facility
Termination Date.    

    Section 10.    Defaults and Remedies.

(a)    The occurrence of any event or the existence of any condition specified
as an “Event of Default” under the Credit Agreement shall constitute an “Event
of Default” hereunder.

(b)    Upon the occurrence and during the continuation of any Event of Default,
the Administrative Agent shall, subject to the terms and provisions of this
Agreement, have, in addition to all other rights provided herein or by law, the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the Applicable Law of the jurisdiction where the rights or remedies are
asserted and regardless of whether the UCC applies to the affected Collateral),
and further the Administrative Agent may, without further demand and, to the
extent permitted by Applicable Law, without advertisement, notice, hearing or
process of law, all of which the Grantors



 

19

--------------------------------------------------------------------------------

 



hereby waive to the extent permitted by Applicable Law, at any time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale, at any securities exchange or broker’s board or at the Administrative
Agent’s office or elsewhere, for cash, upon credit or otherwise, at such prices
and upon such terms as the Administrative Agent deems advisable, in its
discretion.  In the exercise of any such remedies, the Administrative Agent may
sell the Collateral as a unit even though the sales price thereof may be in
excess of the amount remaining unpaid on the Secured Obligations.  In addition
to all other sums due any Secured Creditor hereunder, the applicable Grantor
shall pay the Secured Creditors all reasonable costs and expenses incurred by
the Secured Creditors, including reasonable attorneys’ fees and court costs, in
obtaining, liquidating or enforcing payment of Collateral or the Secured
Obligations or in the prosecution or defense of any action or proceeding by or
against any Secured Creditor,  such Grantor concerning any matter arising out of
or connected with this Agreement or the Collateral or the Secured Obligations,
including any of the foregoing arising in, arising under or related to a case
under the United States Bankruptcy Code (or any successor statute).  Any
requirement of reasonable notice shall be met if such notice is given in
accordance with Section 10.8 of the Credit Agreement at least ten (10) days
before the time of sale or other event giving rise to the requirement of such
notice; provided, that no notification need be given to any such Grantor if such
Person has signed, after an Event of Default hereunder has occurred, a statement
renouncing any right to notification of sale or other intended disposition.  The
Administrative Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given.  Any
Secured Creditor may be the purchaser at any such sale.  Each Grantor hereby
waives all of its rights of redemption from any such sale.  The Administrative
Agent may postpone or cause the postponement of the sale of all or any portion
of the Collateral by announcement at the time and place of such sale, and such
sale may, without further notice, be made at the time and place to which the
sale was postponed or the Administrative Agent may further postpone such sale by
announcement made at such time and place.  The Administrative Agent has no
obligation to prepare the Collateral for sale.  The Administrative Agent may
sell or otherwise dispose of the Collateral without giving any warranties as to
the Collateral or any part thereof, including disclaimers of any warranties of
title or the like, and each Grantor acknowledge and agree that the absence of
such warranties shall not render the disposition commercially unreasonable.

(c)    Without in any way limiting the foregoing, upon the occurrence and during
the continuation of any Event of Default hereunder, in addition to all other
rights provided herein or by Applicable Law, the Administrative Agent shall have
the right to exercise any and all rights with respect to the Pledged Account,
including the right to direct the disposition of the funds in the Pledged
Account and to collect, withdraw, and receive all amounts due or to become due
or payable thereunder.

(d)    The powers conferred upon the Secured Creditors hereunder are solely to
protect their interest in the Collateral and shall not impose on them any duty
to exercise such powers.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Administrative Agent accords its own property,
consisting of similar type assets, it being understood, however, that the
Administrative Agent shall have no responsibility for (i) ascertaining or taking
any action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Administrative



 

20

--------------------------------------------------------------------------------

 



Agent has or is deemed to have knowledge of such matters, (ii) taking any
necessary steps to preserve rights against any parties with respect to any
Collateral, or (iii) initiating any action to protect the Collateral or any part
thereof against the possibility of a decline in market value.  This Agreement
constitutes an assignment of rights only and not an assignment of any duties or
obligations of any Grantor in any way related to the Collateral, and the
Administrative Agent shall have no duty or obligation to discharge any such duty
or obligation.  Neither any Secured Creditor nor any party acting as attorney
for any Secured Creditor shall be liable for any acts or omissions or for any
error of judgment or mistake of fact or law other than such person’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final and nonappealable judgment; provided, that in no event
shall they be liable for any punitive, exemplary, indirect or consequential
damages. 

(e)    Failure by the Administrative Agent to exercise any right, remedy or
option under this Agreement or any other agreement between the Grantors and the
Administrative Agent or provided by Applicable Law, or delay by the
Administrative Agent in exercising the same, shall not operate as a waiver; and
no waiver shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated.  The rights and remedies of the Secured Creditors under
this Agreement shall be cumulative and not exclusive of any other right or
remedy which any Secured Creditor may have.  For purposes of this Agreement, an
Event of Default shall be construed as continuing after its occurrence until
waived in writing by the Administrative Agent.

    Section 11.    Application of Proceeds.  The proceeds and avails of the
Collateral at any time received by the Administrative Agent upon the occurrence
and during the continuation of any Event of Default shall, when received by the
Administrative Agent in cash or its equivalent, be applied by the Administrative
Agent in reduction of, or held as collateral security for, the Secured
Obligations in accordance with the terms of the Credit Agreement.  The Borrower
shall remain liable to the Secured Creditors for any deficiency.  Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Borrower, for itself or as agent for the applicable
Grantor, or to whomsoever the Administrative Agent reasonably determines is
lawfully entitled thereto.

    Section 12.    Continuing Agreement.  This Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect until the
Facility Termination Date.  Upon such termination of this Agreement, the
Administrative Agent shall, upon the request and at the expense of the Borrower
or the applicable Grantor, forthwith release its Liens and security interests
hereunder. 

    Section 13.    The Administrative Agent. In acting under or by virtue of
this Agreement, the Administrative Agent shall be entitled to all the rights,
authority, privileges, and immunities provided in the Credit Agreement, all of
which provisions of said Credit Agreement (including Section 9 thereof) are
incorporated by reference herein with the same force and effect as if set forth
herein in their entirety.  The Administrative Agent hereby disclaims any
representation or warranty to the Secured Creditors or any other holders of the
Secured Obligations concerning the perfection of the Liens and security
interests granted hereunder or in the value of any of the Collateral.

    Section 14.    Miscellaneous.





 

21

--------------------------------------------------------------------------------

 



(a)    This Agreement cannot be changed or terminated orally.  This Agreement
shall create a continuing Lien on and security interest in the Collateral and
shall be binding upon Borrower and each Grantor, their respective successors and
assigns and shall inure, together with the rights and remedies of the Secured
Creditors hereunder, to the benefit of the Secured Creditors and their
successors and permitted assigns; provided, that no Grantor may assign its
rights or delegate its duties hereunder without the Administrative Agent’s prior
written consent.  Without limiting the generality of the foregoing, and subject
to the provisions of the Credit Agreement, any Lender may assign or otherwise
transfer any Indebtedness held by it secured by this Agreement to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise.

(b)    Except as otherwise specified herein, all notices and other
communications provided for herein shall be given to the applicable party in the
manner described in Section 10.8 of the Credit Agreement.

(c)    In the event and to the extent that any provision hereof shall be deemed
to be invalid or unenforceable by reason of the operation of any Applicable Law
or by reason of the interpretation placed thereon by any court, this Agreement
shall to such extent be construed as not containing such provision, but only as
to such jurisdictions where such Applicable Law or interpretation is operative,
and the invalidity or unenforceability of such provision shall not affect the
validity of any remaining provisions hereof, and any and all other provisions
hereof which are otherwise lawful and valid shall remain in full force and
effect.

(d)    The Lien and security interest herein created and provided for stand as
direct and primary security for the Secured Obligations of the Borrower arising
under or otherwise relating to the Credit Agreement as well as for the other
Secured Obligations secured hereby.  No application of any sums received by the
Secured Creditors in respect of the Collateral or any disposition thereof to the
reduction of the Secured Obligations or any part thereof shall in any manner
entitle the Borrower or any Grantor to any right, title or interest in or to the
Secured Obligations or any collateral or security therefor, whether by
subrogation or otherwise, unless and until the Facility Termination Date.  Each
of the Borrower and each Grantor acknowledges and agrees that the Lien and
security interest hereby created and provided are absolute and unconditional and
shall not in any manner be affected or impaired by any acts of omissions
whatsoever of any Secured Creditor or any other holder of any Secured
Obligations, and without limiting the generality of the foregoing, the Lien and
security interest hereof shall not be impaired by any acceptance by any Secured
Creditor or any other holder of any Secured Obligations of any other security
for or guarantors upon any of the Secured Obligations or by any failure, neglect
or omission on the part of any Secured Creditor or any other holder of any of
the Secured Obligations to realize upon or protect any of the Secured
Obligations or any collateral or security therefor.  Subject to the terms and
conditions of this Agreement, including with respect to each Grantor’s rights
and ability to take certain actions with respect to the Collateral, the Lien and
security interest hereof shall not in any manner be impaired or affected by (and
the Secured Creditors, without notice to anyone, are hereby authorized to make
from time to time) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any of the Secured Obligations or of any
collateral or security therefor, or of any guaranty thereof, or of any
instrument or agreement setting forth the terms and conditions



 

22

--------------------------------------------------------------------------------

 



pertaining to any of the foregoing.  The Secured Creditors may at their
discretion at any time grant credit to the Borrower without notice to any
Grantor in such amounts and on such terms as the Secured Creditors may elect
without in any manner impairing the Lien and security interest created and
provided for.  In order to realize hereon and to exercise the rights granted the
Secured Creditors hereunder and under Applicable Law, there shall be no
obligation on the part of any Secured Creditor at any time to first resort for
payment to the Borrower or the applicable Grantor or to any guaranty of the
Secured Obligations or any portion thereof or to resort to any other collateral,
security, property, Liens or any other rights or remedies whatsoever, and the
Secured Creditors shall have the right to enforce this Agreement against
Borrower or each Grantor or its Collateral, in each case irrespective of whether
or not other proceedings or steps seeking resort to or realization upon or from
any of the foregoing are pending.

(e)    This Agreement may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Agreement by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  Each of
Borrower and the Grantors acknowledge that this Agreement is and shall be
effective upon its execution and delivery by such Persons to the Administrative
Agent, and it shall not be necessary for the Administrative Agent to execute
this Agreement or any other acceptance hereof or otherwise to signify or express
its acceptance hereof.

(f)    The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning of any provision hereof.

(g)    This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based on, arising out of or relating
to this Agreement shall be governed by, and construed in accordance with, the
Applicable Laws of the State of New York, without regard to conflicts of law
provisions (other than Sections 5-1401 and 5-1402 of the New York General
Obligations law).

(h)    Each of Borrower and each Grantor irrevocably and unconditionally
submits, for itself and its property, to the non‑exclusive jurisdiction of the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by Applicable Law, in such Federal court.  Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Applicable Law.

(i)    Each of Borrower and each Grantor irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement in any court



 

23

--------------------------------------------------------------------------------

 



referred to in Section 14(h).  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(j)    Each party hereto hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated hereby (whether based on contract,
tort or any other theory).  Each party hereto (a) certifies that no
representative, agent or attorney of any other person has represented, expressly
or otherwise, that such other person would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this section 14(j).

(k)    This Agreement constitutes an amendment and restatement of that certain
Amended and Restated Security Agreement, dated as of December 16, 2016, by and
among the Borrower, the Grantors party thereto and the Administrative Agent, as
amended (the “Existing Security Agreement”), effective from and after the date
hereof.  The execution and delivery of this Agreement shall not constitute a
novation of any indebtedness, any security interest (or priority thereof) or
other obligations owing to the Lenders or the Administrative Agent under the
Existing Credit Agreement or Existing Security Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement

[Signature Pages to Follow]

 

 

24

--------------------------------------------------------------------------------

 

 

In Witness Whereof, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered as of the date first above written.

﻿

﻿

 

 

﻿

 

 

﻿

BORROWER:

﻿

 

 

﻿

BLUEGREEN VACATIONS CORPORATION

﻿

 

 

﻿

 

 

﻿

By:

/s/ Paul Humphrey

﻿

Name:

Paul Humphrey

﻿

Title:

Senior Vice President, Finance, Capital Markets and Mortgage Operations

﻿

 

 

﻿

 

 

﻿

GRANTORS:

﻿

 

 

﻿

BLUEGREEN VACATIONS UNLIMITED,  INC.

﻿

BLUEGREEN RESORTS MANAGEMENT, INC.

﻿

BLUEGREEN LOUISIANA, LLC

﻿

BLUEGREEN NEVADA, LLC

﻿

BLUEGREEN NEW JERSEY, LLC

﻿

 

 

﻿

 

 

﻿

By:

/s/ Paul Humphrey

﻿

Name:

Paul Humphrey

﻿

Title:

Vice President

﻿

 

 

﻿

 

 

﻿

TFRI 2013-1 LLC

﻿

 

 

﻿

 

 

﻿

By:

/s/ Paul Humphrey

﻿

Name:

Paul Humphrey

﻿

Title:

President

﻿

﻿

 

[Signature Page to Second Amended and Restated Security Agreement]

--------------------------------------------------------------------------------

 

 

Accepted and agreed to as of the date first above written.

﻿

﻿

 

 

﻿

FIFTH THIRD BANK,

﻿

as Administrative Agent

﻿

 

 

﻿

 

 

﻿

By:

/s/ Trey Fogg

﻿

Name:

Trey Fogg

﻿

Title:

Vice President

﻿

 

 

﻿



[Signature Page to Second Amended and Restated Security Agreement]

--------------------------------------------------------------------------------